There is a valid judgment of the court of common pleas dated November 26, 1980, holding that the decedent was not entitled to participate in the Workers' Compensation Fund. An unsuccessful attempt was made to vacate this judgment under Civ.R. 60(B) and the trial court's denial of relief was affirmed by this court.
The wife's claim is based on the very same injury. It would seem obvious that if the husband's injury was not compensable during his lifetime, it would not become so after his death. In reaching its contrary conclusion the majority regards the November 26, 1980 judgment entry as not being on the merits. However, this was a dismissal under Civ.R. 41(B)(1) and is "an adjudication on the merits" unless the court "otherwise specifies." The wife's claim is a derivative claim and, although it has an independent statute of limitations, it cannot prevail based on an injury that has been determined to be noncompensable. By the same token, had the husband's claim been allowed, the employer would not be allowed to again contest that issue in a subsequent death claim by the wife.
For these reasons I would affirm the grant of summary judgment. *Page 439